

Exhibit 10.1
FIFTH AMENDMENT TO
CITRIX SYSTEMS, INC.
AMENDED AND RESTATED
2005 EQUITY INCENTIVE PLAN


WHEREAS, Citrix Systems, Inc. (the “Company”) desires to amend the Citrix
Systems, Inc. Amended and Restated 2005 Equity Incentive Plan (as amended and in
effect, the “Plan”) to decrease the term of stock options and stock appreciation
rights from 10 years to 5 years (the “Plan Amendment”); and
WHEREAS, on March 1, 2013, the Compensation Committee of the Board of Directors
of the Company approved the Plan Amendment.
NOW THEREFORE, in accordance with Section 15 of the Plan, effective as of March
1, 2013, the Plan is hereby amended as follows:
 
1.
Section 7.2(c) of the Plan is hereby amended by deleting such section in its
entirety and substituting the following in lieu thereof:

“(c) Option Period. No Option may be exercised on or after the fifth anniversary
of the Grant Date.”
 
2.
Section 7.3(c) of the Plan is hereby amended by deleting the last sentence of
such section and substituting the following in lieu thereof:

“Notwithstanding the foregoing, no Stock Appreciation Right may be exercised on
or after the fifth anniversary of the Grant Date.”




3.
Except herein above provided, the Plan is hereby ratified, confirmed and
approved in all respects.




